TATE, Judge.
This is a suit to cancel a mortgage on the ground that there was no consideration for the note secured thereby and also that the petitioner was misled into signing it by misrepresentation and error. It is a companion suit to Dauzat v. Bordelon, La.App., 145 So.2d 41, rendered this same date, a foreclosure suit by the holder of the note which was secured by the mortgage sought to be cancelled herein. .
For the reasons stated in the cited companion suit, by which we concluded that the note in question was supported by valid consideration, the judgment herein ordering cancellation of the mortgage pursuant to the present plaintiff’s demand is reversed; and the present plaintiff’s suit is dismissed at his cost.
Reversed.
On Application for Rehearing.
En Banc. Rehearing denied.